Citation Nr: 0511538	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the RO in Boston, 
Massachusetts, which in pertinent part, denied service 
connection for PTSD.  In the course of this appeal, the 
veteran relocated and his file was transferred to the 
Providence VARO.  This claim first came before the Board in 
May 2004.  It was remanded for further evidentiary 
development.  All requested development has been completed 
and the claim is once more properly before the Board.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
era.

2.  The veteran has a current diagnosis of PTSD.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Further, the Pelegrini Court held that the 
VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence he is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 121.  

In this case, a substantially complete application was 
received in December 1997.  That same month, the RO requested 
that the veteran provide additional information regarding the 
stressors he claimed to have resulted in PTSD.  The RO 
notified the veteran of the information and evidence needed 
to substantiate a service connection claim in the rating 
decision of July 1998, the Statement of the Case (SOC) of 
August 1998, a May 1999 letter to the veteran and then formal 
notice informed the veteran of the provisions of the VCAA and 
the evidence required to substantiate his service connection 
claims in a letter of January 2003.  

While this chronological order does not mirror the order set 
forth in Pelegrini, the Board finds that any such error is 
harmless.  In this regard, the RO informed the veteran of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would try and obtain on his behalf.  The RO 
informed him that VA would make reasonable efforts to obtain 
the evidence he identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim, but that duty is only triggered if the 
veteran submits new and material evidence with respect to 
this issue.  

The RO has obtained the veteran's service and VA medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and he did has declined.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).


Law and Regulations

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2004).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]

Factual Background

The veteran's service personnel records show that he served 
in the Marine Corps as a truck driver during the Vietnam era.  
He was stationed on the island of Okinawa and in North 
Carolina.  He performed some temporary duty in the 
Philippines.  He received the National Defense Service Medal.  
He received no awards indicative of combat exposure.  His 
service personnel records are completely devoid of any 
evidence or indication that served anywhere other than the 
locations noted, or that his duties included anything other 
than those of a military truck driver in a Marine Corps 
service battalion.  The veteran has implied that records 
which show he was granted a secret clearance and qualified as 
expert with the M-14 are supportive of his assertions that he 
was assigned to frequent Temporary Duty (TDY) missions in 
Laos and Cambodia.  This is not case.  The veteran's secret 
clearance was a routine level of clearance for most 
personnel.  Additionally, many Marines qualified expert with 
small arms.  There is nothing unusual at all about these 
entries.  They could be expected to be present in the vast 
majority of service personnel records of the era.

Likewise, there is no indication that the veteran served as a 
truck driver for the National Security Agency (NSA), which he 
has claimed was actually a cover for his operations as a 
sniper.  Although the veteran's service with the Marine Corp 
occurred from 1966 to 1969, he has noted that his alleged 
sniper missions to Cambodia caused him to come across the 
"killing fields" of Cambodia.  The Board notes that the 
phenomena of genocide commonly referred to as the "killing 
fields" in Cambodia did not occur until 1975.

The RO has requested, numerous times, that the veteran 
provide more detailed information regarding his claimed 
duties and stressors.  He has refused to reply.  Replies from 
the Center for Unit Records Research and the Marine Corps 
Historical Center have indicated that further research based 
on the veteran's sketchy accounts is useless.  His current 
accounts are too vague to serve as the basis for further 
research.


Analysis

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in- 
service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  The veteran reported that he was a involved in 
secret missions while maintaining a cover as a Marine Corps 
truck driver with a service battalion in Okinawa.

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The information contained in the claims file fails to 
establish that the veteran was engaged in combat with the 
enemy in Vietnam.  There is no indication that the veteran 
actually took part in or was in the immediate vicinity of any 
combat operations.  His MOS was non-combat in nature and no 
combat related citations are noted.  The bottom line is that 
there is no proof that he ever served in Vietnam.  Under the 
circumstances of this case, in order for the veteran's 
claimed stressors to be accepted for the purpose of 
fulfilling the requirements of a service connection claim for 
PTSD, such stressors must be verified by credible 
corroborative evidence.

Although the RO, in December 1998 and May 1999 requested 
additional information from the veteran regarding his 
stressors, there was no reply received.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As previously discussed, the RO has attempted to 
obtain information regarding the veteran's stressors and has 
requested verification from CURR.  Despite reasonable efforts 
to assist the veteran his claimed in-service stressors have 
not been verified.  Research conducted by CURR and the Marine 
Corps Historical Center has failed to find any credible 
supporting evidence that his claimed events occurred.  
Evidence offered by the veteran to support his claimed 
stressors is too vague and lacking in detail to be subject to 
verification.  While the Board recognizes the veteran's 
reports regarding his claimed stressors, the law requires 
additional verification beyond the veteran's assertions.  
Evidence of a verified stressor upon which a diagnosis of 
PTSD could be based has not been presented.

The veteran clearly has a diagnosis of PTSD; however, this is 
based on a history provided by him, without independent 
verification.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnoses of PTSD are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam era service.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Since the veteran's 
claimed stressors have not been verified, the diagnosis of 
PTSD was based on a questionable history that is inadequate 
for rating purposes, and may not be relied upon by the Board.  
See West, 7 Vet. App. at 78.

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


